Smith, J. (concurring).
Unlike the majority, I find it necessary to decide whether the contract at issue here is governed by the Federal Arbitration Act (FAA) or by New York law. I conclude that the FAA governs, and that the result the majority reaches is therefore correct.
I
I agree with the majority that, for the reasons it explains, under federal law the statute of limitations issue is for the arbitrator. But under state law, “statutory time limitations questions . . . are for the courts, not the arbitrators” (Matter of Smith Barney, Harris Upham & Co. v Luckie, 85 NY2d 193, 202 [1995] [emphasis omitted]). CPLR 7502 (b) says:
“If, at the time that a demand for arbitration was made or a notice of intention to arbitrate was served, the claim sought to be arbitrated would have been barred by limitation of time had it been asserted in a court of the state, a party may assert the limitation as a bar to the arbitration on an application to the court as provided in section 7503 . . . .”
CPLR 7503 (b) permits “a party who has not participated in the arbitration and who has not made or been served with an application to compel arbitration” to apply for a stay of arbitration “on the ground . . . that the claim sought to be arbitrated is barred by limitation.” The majority holds that NJR may not proceed under this statute because it “participated in the arbitration.” I do not agree.
It is true, of course, that NJR participated in, and indeed initiated, its own arbitration against Nicole Tausend. It did not, however, participate in the arbitration of Nicole’s counterclaims. On the contrary, it made a timely application to prevent those claims from being arbitrated. I see no reason why a party against whom an arbitration counterclaim is brought should be denied the right to seek relief in court that it would have if the *604counterclaim were an independent arbitration proceeding. Thus, NJR should not be held to have “participated in the arbitration” within the meaning of CPLR 7503 (b).
The majority says that
“NJR not only initiated arbitration, it also successfully defended against Nicole’s petition to stay arbitration in court, received an application to compel arbitration in connection with Nicole’s counterclaims and sought a court order to prevent the counterclaims from being considered by the arbitrator” (majority op at 602).
But if NJR’s initiation of the arbitration is not enough—as it should not be—to deprive it of the right to assert in court its statute of limitations defense to the counterclaims, the other activities mentioned by the majority should not change the result. Any party that initiates an arbitration can be expected, if necessary, to defend against a petition to stay; and to say that NJR received an application to compel* and sought a court order to prevent the counterclaims from being considered is to say only that arbitration counterclaims were brought against it, and that it went to court to assert that these claims were barred by limitation of time. Nor is NJR guilty of inconsistency, as the majority asserts. The majority says that a party “cannot compel arbitration of its own causes of action . . . and then ask a court to block the adversary’s counterclaims from being arbitrated by raising a statute of limitations defense” (id.). But why not, if the party’s own claims are not time-barred and its adversary’s are?
II
Thus for me, this case turns on whether the governing rule is supplied by the FAA or by New York law. The FAA governs if the contract containing the arbitration clause—the NJR partnership agreement—is “a contract evidencing a transaction involving commerce” within the meaning of FAA § 2 (9 USC § 2), where “commerce” means (as relevant here) “commerce among the several States or with foreign nations” (9 USC § 1). In light of the broad reading that the United States Supreme *605Court has given to these terms, it is clear to me that the FAA applies to this contract.
In Allied-Bruce Terminix Cos. v Dobson (513 US 265, 268 [1995]), the Supreme Court held that section 2 of the FAA should be read “broadly, extending the Act’s reach to the limits of Congress’ Commerce Clause power.” The words “involving commerce” were held to have the same meaning as “affecting commerce”; “the word ‘involving,’ like ‘affecting,’ signals an intent to exercise Congress’ Commerce power to the full” (id. at 277). The Court also concluded that the statutory word “evidencing” means “only that the transaction (that the contract ‘evidences’) must turn out, in fact, to have involved interstate commerce” (id.). In short, the FAA applies here unless the transaction reflected by the partnership agreement, as that transaction was in fact implemented, is beyond Congress’s power to regulate under the Commerce Clause.
Whatever might be said about the power of Congress to require the purchase of health insurance or broccoli, I see no basis under the current state of the law for an argument that the transaction in this case was beyond Congress’s reach. Indeed, the transaction, as it has turned out, is both an interstate and international one: The record shows that the three partners of NJR—Ronald, Nicole and Jeffrey Tausend—are residents of New York, Italy and California respectively. The purpose of the transaction was to acquire Manhattan residential properties for $1.9 million. The properties were acquired, and the transaction was financed by Bankers Trust Company. It is unimaginable that, under modern precedents, such a transaction could be found to have no effect on interstate or foreign commerce (see Wickard v Filburn, 317 US 111 [1942]; Gonzales v Raich, 545 US 1 [2005]; Allied-Bruce, 513 US at 282; Matter of Diamond Waterproofing Sys., Inc. v 55 Liberty Owners Corp., 4 NY3d 247, 252-253 [2005]).
Because this is an FAA transaction, the majority is correct in deciding that the statute of limitations question must be decided in arbitration. The majority’s discussion of New York law is not only mistaken, but also unnecessary.
Chief Judge Lippman and Judges Ciparick, Read, Smith, Pigott and Jones concur with Judge Graffeo; Judge Smith concurs in a separate opinion.
Order affirmed, with costs.

 Strictly speaking, the majority is incorrect to say that NJR “received an application” by Nicole “to compel arbitration” of the counterclaims. Nicole moved only to dismiss NJR’s petition for a stay. If she had made a motion to compel arbitration, the court would have been required by CPLR 7503 (a) to decide whether her claims were time-barred.